Name: 78/992/EEC: Commission Decision of 21 November 1978 allowing admission free of Common Customs Tariff duties of scientific apparatus described as 'Hitachi scanning electron microscope, model S-550' with a transmitted electron image device (model S-5040) and a specimen cooling device (model HX-CS 2)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-12-06

 Avis juridique important|31978D099278/992/EEC: Commission Decision of 21 November 1978 allowing admission free of Common Customs Tariff duties of scientific apparatus described as 'Hitachi scanning electron microscope, model S-550' with a transmitted electron image device (model S-5040) and a specimen cooling device (model HX-CS 2) Official Journal L 340 , 06/12/1978 P. 0023 - 0024 Greek special edition: Chapter 02 Volume 6 P. 0267 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 21 NOVEMBER 1978 ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF SCIENTIFIC APPARATUS DESCRIBED AS ' HITACHI SCANNING ELECTRON MICROSCOPE , MODEL S-550 ' WITH A TRANSMITTED ELECTRON IMAGE DEVICE ( MODEL S-5040 ) AND A SPECIMEN COOLING DEVICE ( MODEL HX-CS 2 ) ( 78/992/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS , BY LETTER DATED 11 MAY 1978 THE GERMAN GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' HITACHI SCANNING ELECTRON MICROSCOPE , MODEL S-550 ' WITH A TRANSMITTED ELECTRON IMAGE DEVICE ( MODEL S-5040 ) AND A SPECIMEN COOLING DEVICE ( MODEL HX-CS 2 ) SHOULD BE CONSIDERED AS SCIENTIFIC APPARATUS , AND , IF THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL OF THE MEMBER STATES MET ON 20 OCTOBER 1978 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWS THAT THE APPARATUS IS A SCANNING ELECTRON MICROSCOPE WITH A TRANSMITTED ELECTRON IMAGE DEVICE AND A SPECIMEN COOLING DEVICE USED MAINLY IN RESEARCH CONCERNED WITH THE DISPOSITION OF POLYMERS IN ROCK SAMPLES AND THE CHARACTERIZATION OF SUBSTRATE MATERIALS ; WHEREAS ITS PARTICULAR FEATURES AND ESPECIALLY THE GUARANTEED RESOLUTION OF 70 AA MAKE IT PARTICULARLY USABLE FOR POLYMER ANALYSIS ; WHEREAS ITS CHARACTERISTICS AND THE USE FOR WHICH IT IS INTENDED MAKE IT A DEVICE ESPECIALLY SUITED TO PURE SCIENTIFIC RESEARCH , AND IT THEREFORE HAS THE CHARACTER OF SCIENTIFIC EQUIPMENT ; WHEREAS INFORMATION GATHERED IN THE MEMBER STATES HAS SHOWN THAT APPARATUS OF EQUIVALENT VALUE TO THE SAID MICROSCOPE WHICH GUARANTEE A RESOLUTION OF 70 AA AND CAPABLE OF BEING USED FOR THE SAME PURPOSE HAVE BEEN MANUFACTURED IN THE COMMUNITY , WITHIN THE MEANING OF ARTICLE 3 ( 3 ) OF REGULATION ( EEC ) NO 1798/75 , ONLY SINCE 1 FEBRUARY 1977 ; WHEREAS , WHEN AN ORDER WAS PLACED FOR THE APPARATUS IN APRIL 1976 , IT WAS NOT POSSIBLE AT THAT TIME FOR COMMUNITY MANUFACTURERS TO SUPPLY A MICROSCOPE OF EQUIVALENT SCIENTIFIC VALUE TO THAT OF THE APPARATUS FOR WHICH DUTY-FREE ADMISSION IS REQUESTED ; WHEREAS RELIEF FROM IMPORT DUTY IS THEREFORE JUSTIFIED IN RESPECT OF THE APPARATUS IN QUESTION ; WHEREAS THE GRANT OF SUCH RELIEF MUST HOWEVER BE LIMITED TO CASES WHERE THE ORDER FOR THE APPARATUS WAS PLACED PRIOR TO 1 FEBRUARY 1977 , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' HITACHI SCANNING ELECTRON MICROSCOPE , MODEL S-550 ' WITH A TRANSMITTED ELECTRON IMAGE DEVICE ( MODEL S-5040 ) AND A SPECIMEN COOLING DEVICE ( MODEL HX-CS 2 ) MUST BE CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED IN PARAGRAPH 1 ARE FULFILLED . ARTICLE 2 THE PROVISIONS OF ARTICLE 1 ( 2 ) ARE APPLICABLE ONLY TO THOSE UNITS OF THE APPARATUS IN QUESTION FOR WHICH AN ORDER WAS PLACED BEFORE 1 FEBRUARY 1977 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 21 NOVEMBER 1978 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION